IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

TYRONE VINCENT                      NOT FINAL UNTIL TIME EXPIRES TO
MOULTRIE,                           FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D15-3810
v.

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed January 5, 2017.

An appeal from the Circuit Court for Escambia County.
J. Scott Duncan, Judge.

Martin W. Lester of Lester Law, Chattanooga, TN, for Appellant.

Pamela Jo Bondi, Attorney General, and Julian E Markham, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., WINOKUR, J., and CLARK, JR., BRANTLEY S., ASSOCIATE
JUDGE, CONCUR.